Citation Nr: 1624662	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss disability, currently rated as noncompensable.

2.  Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

3.  Entitlement to an effective date prior to June 8, 2007 for the grant of service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for peripheral vascular disease.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).

(The issues of entitlement to payment of attorney's fees in the amount of $1,117.20 to the Veteran's former representative is the subject of a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1953 to November 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal of
January 2008, September 2010, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The January 2008 decision denied service connection for degenerative disc disease of the lumbar spine, bilateral hearing loss, and peripheral vascular disease.

The September 2010 rating decision granted service connection for degenerative disc disease of the lumbar spine.  A 20 percent rating was assigned, effective June 19, 2009.  In November 2010, the Veteran appealed the initial rating assigned as well as the effective date for the grant of service connection.  An August 2007 rating decision granted an earlier effective date of June 8, 2007 for the grant of service connection of degenerative disc disease of the lumbar spine.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that proceeding has been associated with the claims file.

In June 2013, the Board remanded the Veteran's claims of entitlement to an increased rating for degenerative disc disease of the lumbar spine, service connection for peripheral vascular disease, and TDIU for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.  

The August 2013 rating decision granted service connection for bilateral hearing loss disability, an assigned a noncompensable disability rating, effective June 7, 2008.  The Veteran perfected an appeal of the disability evaluation and effective date assigned.  On his October 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that he did not desire a hearing as to these issues.  

The issues of entitlement to an increased disability rating for bilateral hearing loss and TDIU, as well as the issue of entitlement to service connection for a heart disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is manifest by pain and spasm, without abnormal gait or spinal contour.  Forward flexion is at times limited to 40 degrees; the Veteran does not experience incapacitating episodes.

2.  The claim of entitlement to service connection for bilateral hearing loss disability was granted following an application to reopen which was received by the RO on June 8, 2007.

4.  In November 1999, the RO denied entitlement to service connection for bilateral hearing loss disability; the Veteran did not appeal and this rating decision became final.

5.  An application to reopen the claim for service connection for bilateral hearing loss disability was denied in July 2002; the Veteran did not appeal and this rating decision became final.

6.  Peripheral vascular disease was not manifest during service or within one year of separation.  Peripheral vascular disease is not attributable to service.

7.  Peripheral vascular disease is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

2.  The criteria for an effective date prior to June 8, 2007, for the grant of service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  Peripheral vascular disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Peripheral vascular disease is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claims for service connection, as well the legal criteria for entitlement to such benefits.   The Veteran's claims for an increased rating and earlier effective date are downstream from the claims for service connection.  Nevertheless, the letters explained the evidence necessary to substantiate a claim for an increased rating and an earlier effective date, as well as the legal criteria for such benefits.   The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. 

The Veteran was also afforded VA examinations responsive to the claim for an increased disability rating for degenerative disc disease of the lumbar spine.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  

The Veteran was also afforded a VA examination responsive to the claim for service connection of peripheral vascular disease.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's March 2013 hearing, explained the concepts of service connection and an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected degenerative disc disease of the lumbar spine has not materially changed and a uniform evaluation is warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has been assigned a 20 percent disability rating for his degenerative disc disease of the lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent evaluation is to be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's degenerative disc disease of the lumbar spine most closely approximates the currently assigned 20 percent disability evaluation for the entire rating period on appeal.  At the August 2010 and February 2011 VA examinations, the Veteran had flexion to 60 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.   At the October 2013 VA examination, the Veteran had flexion to 50 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  At the August 2015 VA examination, he had flexion to 40 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  The Veteran's VA examination reports show pain, guarding, and spasm, without tenderness, abnormal gait, or abnormal spinal contour.  The VA examination reports and treatment records indicate that there was pain on motion, without weakness or atrophy; strength and reflex testing was normal.  There was no evidence of postural abnormalities or abnormalities of the musculature of the spine.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 20 percent evaluation, but no higher, for his service-connected degenerative disc disease of the lumbar spine for the entire rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 40 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine which is better than 30 degrees.  Here, the lay evidence has been considered; however, that evidence when accepted as correct does not establish that he is functionally limited to 30 degrees or less.  He does not experience incontinence or bowel complaints as a result of his degenerative disc disease of the lumbar spine.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during the rating period on appeal.  

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  See Mitchell v. Shinseki.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 20 percent disability rating.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology of the lower extremities.  

With respect to a higher evaluation based on incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the record does not show that the Veteran experiences incapacitating episodes requiring physician prescribed best rest having a total duration of at least 4 weeks during a 12 month period as contemplated by a higher evaluation.  On the contrary, the October 2015 examination revealed that the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required best rest prescribed by a physical and treatment by a physician in the past 12 months.  Likewise, the August 2010 examination revealed that the Veteran had no incapacitating episodes of spine disease.  Review of the Veteran's treatments record also do not reveal any periods of physician prescribed bed rest as a result of his service-connected low back disability.  



As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's degenerative disc disease of the lumbar spine are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain, which was clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's service-connected degenerative disc disease of the lumbar spine on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected degenerative disc disease of the lumbar spine is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the service-connected degenerative disc disease of the lumbar spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal diseases are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

 Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran contends that he has peripheral vascular disease of the lower extremities related to his active service.  Specifically, he contends that his vascular disease is due to a compromised vascular system as a result of his service-connected degenerative disc disease of the lumbar spine.  In the alternative, the Veteran contends that his vascular disease is directly due to service, because he experienced numbness of the feet and leg cramps during service.

Service treatment records reflect treatment for complaints of numbness of the feet.  He was treated for bilateral pes planus and symptoms of weak feet.  

The Veteran underwent a VA examination in January 1956 related to another claim.  At that time, there was no evidence of neurological or cardiovascular abnormalities.  There was also no evidence of any skin abnormalities.  

Pursuant to the Board's June 2013 remand, the Veteran was afforded a VA examination in October 2013.  The report reflects that the Veteran was diagnosed with venous insufficiency in 2000.  Examination showed varicose veins or post-phlebitic syndrome with aching and fatigue of the legs.  Doppler testing did not show arterial vascular disease.  The VA examiner found that the Veteran has venous insufficiency, not arterial peripheral vascular disease and opined that the Veteran's claimed peripheral vascular disease (venous insufficiency) is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  According to the VA examiner, there is no medical literature to support a relationship between the Veteran's degenerative disc disease of the lumbar spine and his claimed vascular disease.  

A November 2014 VA addendum opinion indicates that chronic venous insufficiency refers to edema and skin changes associated with chronic venous reflux.  Risk factors for venous insufficiency include age, family history, excess weight, sedentary lifestyle, lower extremity trauma, smoking, ligamentous laxity, venous thrombosis, arteriovenous shunts, and prolonged standing.  The VA examiner found that there was no evidence of venous insufficiency or abnormal sensations of the lower extremities at separation from service or at the Veteran's January 1956 VA examination, and thus the Veteran's venous insufficiency was more likely related to his nonservice-connected risk factors and not his in-service complaints.

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for peripheral vascular disease are not met.  

Here, there is no evidence of vascular disorder, including venous insufficiency, during active duty or within one year of separation.  Rather, at time of separation, the physical examination of the lower extremities, skin, neurological system, and cardiovascular system were normal.  Likewise, the Veteran's medical history does not establish that a vascular disorder, including venous insufficiency, was manifest to a compensable degree in service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed peripheral vascular disease during service.  38 C.F.R. § 3.303(b).  In short, the evidence fails to establish the presence of pathology during service or within one year of separation.  There is no proof of chronicity or continuity.  Moreover, the record also reflects that there was no evidence of a vascular disease prior to 2000.

The weight of the evidence reflects that the Veteran's claimed peripheral vascular disease, including venous insufficiency, is not related to his active duty.  There is no probative evidence that the Veteran's claimed peripheral vascular disease, including venous insufficiency, is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of venous insufficiency prior to 2000; the Board reiterates that the Veteran had no related complaints at the January 1956 VA examination.   Moreover, the November 2014 VA addendum medical opinion clearly concluded that the Veteran's claimed peripheral vascular disease, including venous insufficiency, was not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries, namely his service-connected degenerative disc disease of the lumbar spine, did not cause or aggravate the Veteran's claimed peripheral vascular disease.  Although the Veteran asserts that his claimed peripheral vascular disease resulted from his lumbar spine disc disease and/or worsened as a result of his back problems, neither the Veteran's treating providers, nor the October 2013 VA examiner, found that the Veteran's claimed peripheral vascular disease was related to his service, including his service-connected degenerative disc disease of the lumbar spine.  In particular, the October 2013 VA examiner concluded that the Veteran's claimed peripheral vascular disease was unrelated to his service-connected degenerative disc disease of the lumbar spine, in light of the lack of medical literature demonstrating a relationship between spine and vascular disorders.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his claimed peripheral vascular disease, including venous insufficiency.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the October 2013 VA examination report and November 2014 VA addendum opinion, as well as by the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his claimed peripheral vascular disease, including venous insufficiency.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In this regard, the October 2013 and November 2014 VA examiners noted that because the Veteran's claimed peripheral vascular disease, including venous insufficiency, was not diagnosed until approximately 45 years after his service, it was unlikely that the disorder is related to the complaints of numb and weak feet in service or his service-connected degenerative disc disease of the lumbar spine; the November 2014 VA examiner explained that the Veteran's venous insufficiency was more likely related to nonservice-connected risk factors, including his age.  The Board notes that the opinions of the October 2013 and November 2014 VA examiner are consistent with the medical evidence of record, which does not demonstrate that the Veteran's claimed peripheral vascular disease, including venous insufficiency, is related to his service, including his service-connected degenerative disc disease of the lumbar spine.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his claimed peripheral vascular disease, including venous insufficiency.  The Board observes that the Veteran did not make any association between his claimed peripheral vascular disease, including venous insufficiency, and his service until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999). As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of claimed peripheral vascular disease, including venous insufficiency.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).  

The Veteran filed a claim for service connection of bilateral hearing loss disability due to his service in June 1999.  In a November 1999 rating decision, the RO denied the claim on the basis that no evidence had been submitted to substantiate the Veteran's claim that his bilateral hearing loss disability.  In May 2002, the Veteran filed an application to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss disability.  By letter dated July 2002, the Veteran was notified of that his claim was not reopened because he failed to provide new and material evidence; he was provided with his appellate rights (VAF 4107).  However, the Veteran did not submit a notice of disagreement, or new and material evidence, within one year of the date of notice.  As such, the July 2002 rating decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The Veteran filed an application to reopen his claim of service connection for bilateral hearing loss disability on June 8, 2007.  The Veteran submitted a statement from his wife indicating that the Veteran had diminished hearing due to his service and that the Veteran had previously sought service connection for his hearing damage.  The Veteran also submitted a copy of an audiogram and a report from a VA audiologist; he was afforded a VA examination in October 2007, which reflected that the Veteran had bilateral hearing loss disability for VA disability compensation purposes.   The RO denied the Veteran's application to reopen the claim for bilateral hearing loss disability in January 2008 and the Veteran filed a notice of disagreement.  In October 2009, the Veteran's application was again denied on the basis that the Veteran had failed to provide new and material evidence, namely that the Veteran failed to provide evidence that his bilateral hearing loss disability was incurred in or caused by his military service, or that bilateral hearing loss disability manifested to a compensable degree within one year of separation from service.  

The Veteran disagreed and submitted multiple statements alleging in-service onset of his bilateral hearing loss disability; he was afforded a VA audiological examination in April 2011.  The Veteran appealed, and in a June 2013 decision, the Board granted service connection for bilateral hearing loss disability.  This decision was effectuated in an October 2013 rating decision, which granted a noncompensable disability evaluation, effective June 8, 2007.  

The Veteran asserts that he has had bilateral hearing loss disability since 1955.  He asserts that he filed his original claim in November 1955 and that his multiple attempts to reopen the claim were incorrectly denied; according to the Veteran he submitted evidence in support of his claim for service connection which was ignored.

In this case, the grant of service connection for bilateral hearing loss disability disease was based on a claim to reopen that was received on June 8, 2007.  Although the Veteran's representative did not characterize the claim as an application to reopen, in the Veteran's statements in support of his claim, the Veteran specifically stated that he wanted to reopen his claim for bilateral hearing loss disability.  The Veteran disagrees with the assigned effective date; he argues that the effective date for the grant of bilateral hearing loss disability is incorrect, and that the correct effective date should be in 1955.  

Generally, the effective date of an award based on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110(a); see also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009)("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  There are exceptions to this general rule, in 38 U.S.C.A. § 5110, but none are applicable in this case, as shown below.

As there was no communication or submission of evidence from the Veteran evincing intent to apply for benefits or identifying the benefits sought between the most recent, July 2002 rating decision denying the Veteran's application to reopen the claim for service connection of bilateral hearing loss disability, and the June 8, 2007 application to reopen, an earlier effective date is not warranted.  The Board points out that, to the contrary, there are no communications whatsoever.  Thus, an earlier effective date based on a prior, pending, unadjudicated claim or submission of new and material evidence within the one year appeal period is unavailable.  Id.   In reaching this conclusion, the Board notes that the Veteran submitted an April 2007 VA audiogram; however, this record merely shows the existence of the claimed disability and does not indicate an intent to apply for VA compensation benefits nor does it associate the hearing loss with service.  Thus, it may not be considered an informal claim for VA compensation benefits.  

In addition, entitlement to service connection for bilateral hearing loss disability was not based on any act or administrative issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis, or on the basis of any other exception when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied.  

To the extent that the Veteran argues that he filed a claim for service connection of bilateral hearing loss disability upon discharge from service in 1955, the Board points out that the Veteran acknowledged in an October 2013 statement that no such claim was filed in 1955.  To the extent that the Veteran asserts that a claim for service connection for bilateral hearing loss disability should have been considered when he filed his original claims for service connection of a back disorder (in 1955) and tinnitus (in 1964), and that the RO's failure to consider such a claim constitutes deprivation of benefits such that he should be granted an earlier effective date, the Board points out that nothing in the Veteran's claims file, prior to his original June 1999 claim, indicates that the Veteran filed a claim for service connection of bilateral hearing loss disability, or otherwise took steps to inform VA that he intended to file such a claim.  The record does not contain any such writing and, therefore, the Board cannot find that the Veteran had a 1955 claim for bilateral hearing loss disability that was overlooked.  

Significantly, the Board points out that the Veteran was nonetheless provided with an audiological evaluation at his January 1956 VA examination and that bilateral hearing loss disability for VA purposes was not demonstrated.   In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  

Moreover, the Veteran's assertion that he should be granted an earlier effective date on the basis that he has experienced bilateral hearing loss disability since his service is without merit.  The existence of a disability prior to the filing of a claim for service connection is not a basis for an earlier effective date; the existence of a disability does not, by itself, constitute either a claim for service connection.  The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

Notably, the Board acknowledges that the Veteran manifested bilateral hearing loss disability prior to the effective date of award.  However, as addressed above, the RO initially issued a final decision in November 1999, and that the Veteran's application to reopen was denied in July 2002; that decision that also became final.  Any references in subsequent medical records to treatment for bilateral hearing loss disability or the cause of his bilateral hearing loss disability, cannot be construed as an informal claim to reopen; there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), (citing Brannon, 12 Vet. App. at 35).

In sum, the assignment of an effective date for an award of service connection is specified by statute and regulation.  The Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

Therefore, under the laws and regulations pertaining to effective dates, June 8, 2007 is the appropriate effective date for the grant of entitlement to service connection for bilateral hearing loss disability as that is the date of receipt of the Veteran's claim to reopen following the most recent final denial of his claim for service connection.

The preponderance of the evidence is against an effective date prior to June 8, 2007 for the grant of entitlement to service connection of bilateral hearing loss disability, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for peripheral vascular disease is denied.

The claim of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran asserts that the symptoms of his service-connected bilateral hearing loss disability are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in April 2011, in connection with his claim for service connection, and that he has not been provided an examination which considers the severity of his bilateral hearing loss disability.  The Board acknowledges that an attempt was made to schedule the Veteran for such an examination in August 2015, but that the Veteran cancelled the examination due to a lack of transportation for that date.  However, the VA examination was not rescheduled; the Board observes that the Veteran was afforded a VA examination in October 2015 in connection with his service-connected lumbar spine disorder and that no attempt was made to provide him with an audiological evaluation was made at that time.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected bilateral hearing loss disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

A review of the record reflects that the Agency of Original Jurisdiction (AOJ), in a November 2014 rating decision, denied the Veteran's claim of entitlement to service connection for a heart disorder.  In December 2014, the Veteran submitted a notice of disagreement indicating that he disagreed with the denial of service connection for a heart disorder.  Because the Veteran filed a NOD as to this issue, the Veteran is entitled to a statement of the case (SOC) addressing the issue of entitlement to service connection for a heart disorder.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Given that the claims of entitlement to service connection for a heart disorder and entitlement to an increased disability rating for bilateral hearing loss disability are being remanded for additional development, the Board finds that a decision on the TDIU issue must be deferred to allow the RO the opportunity to develop and readjudicate these claims.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any remaining, available VA treatment records related to the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record.

2.  Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  The examiner must fully describe the functional effects caused by the hearing disability in the report.  A rationale for any opinion must be provided.
 
3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected disabilities as pertains to TDIU.  The VA examiner should describe, in detail, any functional and occupational impairment resulting from the Veteran's service-connected disabilities.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

A complete rationale should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claim of entitlement to an increased disability rating for bilateral hearing loss disability and the claim for TDIU, in light of all the evidence of record.  If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

5.  The RO should issue a statement of the case regarding the issue of entitlement to service connection for a heart disorder.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of this matter, a timely substantive appeal must be filed.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


